                                                                                         FILED
                                                                                      IN CLERK'S OFFICE
                                                                                  US DISTRICT COURT E.D.M.Y.


                                                                                  ★ JAN 09 2020 ★
                             UNITED STATES DISTRICT COURT                         BROOKLYN OFHOE
                             EASTERN DISTRICT OF NEW YORK

HP INC., a Delaware corporation; and                            Case No.                 I®
HEWLETT-PACKARD DEVELOPMENT
COMPANY,L.P., a Texas limited
                                                                  FILED UNDER SEAL
partnership,
                                                       COMPLAINT FOR DAMAGES AND
                     Plaintiffs,                       INJUNCTIVE RELIEF FOR:

                                                       1.       FEDERAL TRADEMARK
                                                                INFRINGEMENT AND
ZTHY TECH INC.,a California corporation;                        COUNTERFEITING;
                                                       2.       FEDERAL TRADEMARK
batterymoiil6, an entity of unknown form;                       DILUTION;
ehomeOO?, an entity of unknown form;                   3.       FEDERAL UNFAIR
elecbrainlS, an entity of unknown form;                         COMPETITION; AND
Idallian, an entity of unknown form; irelia_jt,        4.       NEW YORK UNFAIR
an entity ofunknown form; lol-electronic, an                    COMPETITION
entity of unknown form; shop-siker, an entity
                                                              DEMAND FOR JURY TRIAL
of unknown form; shunwei2014, an entity of
unknown form; sunflower-electronic, an
entity ofunknown form; suntek-wireless, an
entity ofunknown form; yolanda_dhl, an
entity ofunknown form; and DOES 1
through 20,

                     Defendants.




         Plaintiffs HP Inc.("HP") and Hewlett-Packard Development Company, L.P.("HPDC"),

by and through their undersigned counsel, for their Complaint against Defendants Zthy Tech Inc.

("Zthy Tech"), batterymonl6; ehomeOO?; elecbrainlS; Idallian; ireliajt; lol-electronic; shop-

siker; shunwei2014; sunflower-electronic; suntek-wireless; yolanda_dhl; and Does 1 through 20

inclusive (collectively,"Defendants"), complain and allege as follows:

I.       INTRODUCTION


         1.          Defendant Zthy Tech is a counterfeit trafficker who has repeatedly and knowingly

engaged in various schemes to sell counterfeit HP products.




6070-23\4199525vl2
         2.          Defendants: batterymonl6; ehomeOOT; elecbrainlS; Idallian ; ireliajt; lol-

electronic; shop-siker; shunwei2014; sunflower-electronic; suntek-wireless; and yolanda-dhl are

individuals or entities of unknown form who have systematically, repeatedly, and knowingly

sold counterfeit HP products through online marketplaces, such as eBay.com ("eBay"). All

defendants identified in this paragraph, except for suntek-wireless,' operate from China or Hong
Kong("Chinese Defendants").

         3.          Plaintiffs bring this lawsuit against all Defendants in a common action because

this lawsuit involves questions oflaw and fact that are common to all defendants. Defendants all

have used common instrumentalities for the advertising, marketing, sale and distribution of

counterfeit HP products. Further, it appears that certain ofthese Defendants are related, or act as

alter egos of one another. The questions oflaw are common for all causes of action.

         4.          Plaintiffs bring this Action to obtain injunctive relief to forever stop Defendants

from their unlawful and infringing conduct, and for payment ofdamages that arise from

Defendants' unlawful and improper use of Plaintiffs' trademarks and intellectual property.

II.      JURISDICTION AND VENUE


         5.          This Court has original subject matter jurisdiction over this action pursuant to 28

U.S.C. §§ 1331 and 1338, and 15 U.S.C. § 1121 because this action arises under the laws ofthe

United States, and because it involves allegations regarding trademark violations.

         6.          This Court has supplemental jurisdiction pursuant to 28 U.S.C. §§ 1338(b) and

1367 for all claims in this Complaint that are based upon state law because those claims arise



'According to general information that eBay provides on its sellers, suntek-wireless operates
from somewhere within the United States.




6070-23\4199525vl2
from the same controversy as the claims being made under federal statute.

         7.          This Court has personal jurisdiction over Defendants because the events and acts

complained of arise out of and relate to Defendants' marketing and sale of counterfeit HP

products in the Eastem District of New York.

III.     THE PARTIES


         8.          HP is, and at all times mentioned herein was, a Delaware corporation. Its principal

place of business is at 1501 Page Mill Road,Palo Alto, California 94304-1112.

         9.          HPDC is, and at all times mentioned herein was, a Texas limited partnership with

its principal place of business at 11445 Compaq Center Drive West, Houston, Texas 77070.

HPDC has an exclusive license to use, sub-license, and enforce the trademarks that are the

subject of this lawsuit.

         10.         Defendant Zthy Tech is, and at all times mentioned herein was, a California

corporation with its principal place of business at 5219 Acacia Street, San Gabriel, California.

Zthy Tech is engaged in the business of selling products through eBay. Zthy Tech has advertised

in, offered for sale in, and shipped counterfeit HP products from within the Eastem District of

New York. Plaintiffs allege on information and belief that Zthy Tech has also sold counterfeit

HP products into the Eastem District of New York. Zthy Tech has also used the eBay seller

names:"annhk-otSzlw,""baileyl618,""omg_1971," and "haobattery.9953" to sell counterfeit

HP products on eBay.

         11.         Defendant "batterymonl6"is a person or entity of unknown form, located in

China, who has used that name to sell products on eBay. batterymonl6 has advertised in,

offered for sale in, and shipped counterfeit HP products from within the Eastem District of New




6070-23\4199525vl2
York. Plaintiffs allege on information and belief that batterymonl6 also sold counterfeit HP

products into the Eastern District of New York.

         12.         Defendant "ehomeOO?" is a person or entity of unknown form, located in China,

who has used that name to sell products on eBay. ehomeOO? has advertised in, offered for sale

in, and claims to have shipped counterfeit HP products from within the Eastern District of New

York. Plaintiffs allege on information and belief that ehomeOO? also sold counterfeit HP

products into the Eastern District ofNew York.

         13.         Defendant "elecbrainl5" is a person or entity ofunknown form,located in China,

who has used that name to sell products on eBay. elecbrainl5 has advertised in, offered for sale

in, and shipped counterfeit HP products from within the Eastern District of New York. Plaintiffs

allege on information and beliefthat elecbrainl5 also sold counterfeit HP products into the

Eastern District ofNew York.

         14.         Defendant "Idallian" is a person or entity of unknown form, located in Hong

Kong, who has used that name to sell products on eBay. Idallian has advertised in, offered for

sale in, and shipped counterfeit HP products from within the Eastern District of New York.

Plaintiffs allege on information and beliefthat Idallian also sold counterfeit HP products into the

Eastern District of New York.

         15.         Defendant "ireliajf' is a person or entity of unknown form, located in Hong

Kong, who has used that name to sell products on eBay. irelia_Jt has advertised in, offered for
sale in, and shipped counterfeit HP products from within the Eastern District of New York.

Plaintiffs allege on information and belief that ireliajt also sold counterfeit HP products into the

Eastern District of New York.




6070-23\4199525vI2
         16.         Defendant "lol-electronic" is a person or entity of unknown form, located in

China, who has used that name to sell products on eBay. lol-electronic has advertised in, offered

for sale in, and shipped counterfeit HP products from within the Eastern District of New York.

Plaintiffs allege on information and belief that lol-electronic also sold counterfeit HP products

into the Eastern District of New York.


         17.         Defendants "shop-siker" and "shunwei2014" are people or entities ofunknown

form,located in China, who have used those names to sell products on eBay. shop-siker and

shunwei2014 have advertised in, offered for sale in, and claim to have shipped counterfeit HP

products from within the Eastern District of New York. Plaintiffs allege on information and

belief that shop-siker and shunwei2014 also sold counterfeit HP products into the Eastern

District of New York. Plaintiffs assert on information and beliefthat shop-siker and

shunwei2014 are related to one another and have either acted in concert, as conspirators, or as

agents ofone another to sell counterfeit HP products, or that they are the same person or entity.

In addition to other commonalities, shop-siker and shunwei2014 used a common PayPal account

to accept payment for their counterfeit HP products, identified on PayPal receipts as

"HKSIKERINTE."


         18.         Defendant "sunflower-electronic" is a person or entity ofunknown form, located

in China, who has used that name to sell products on eBay. sunflower-electronic has advertised

in, offered for sale in, and shipped counterfeit HP products from within the Eastern District of

New York. Plaintiffs allege on information and belief that sunflower-electronic also sold

counterfeit HP products into the Eastern District of New York.

         19.         Defendant "suntek-wireless" is a person or entity of unknown form,located at an

unknown location within the United States, who has used that name to sell products on eBay.




6070-23\4199525V12
suntek-wireless has advertised in, offered for sale in, and claims to have shipped counterfeit HP

products from within the Eastern District of New York. Plaintiffs allege on information and

belief that suntek-wireless also sold counterfeit HP products into the Eastem District of New

York.


         20.         Defendant "yolanda-dhl" is a person or entity of unknown form, located in Hong

Kong, who has used that name to sell products on eBay. yolanda-dhl has advertised in, offered

for sale in, and shipped counterfeit HP products from within the Eastem District of New York.

Plaintiffs allege on information and belief that yolanda-dhl also sold counterfeit HP products

into the Eastem District of New York.

         21.         The tme names and capacities, whether individual, corporate, associate, or

otherwise, of the Defendants named herein as DOES 1 through 20,inclusive, are unknown to

Plaintiffs who,therefore, sue said Defendants by such fictitious names. Plaintiffs will amend

this Complaint to reflect the tme names and capacities ofthese DOE Defendants when the same

shall have been fully and finally ascertained. At all times relevant to this action, each DOE

defendant was the agent, servant, employee, partner,joint venturer, accomplice, conspirator, alter

ego or surety ofother Defendants and was acting within the scope of that agency, employment,

partnership, venture, or suretyship with the knowledge and consent or ratification ofthe other

Defendants in doing the things alleged in this Complaint.

         22.         Plaintiffs allege on information and belief that all Defendants either acted in

concert with one another to sell counterfeit HP products; or altematively. Defendants acted

separately, but used common instmmentalities in their separate schemes to sell counterfeit HP

products. Each Defendant has used common retum addresses on packages in which they shipped

counterfeit HP products, including spurious addresses oflocations that have no apparent




6070-23\4199525vl2
relationship to counterfeit trafficking. Plaintiffs allege on information and belief that some of

these addresses reflect the actual location from where the counterfeit products were shipped,

while others were used by Defendants as imposter addresses, intended to conceal the actual

location from where Defendants engaged in their illegal conduct.

IV.      FACTUAL ALLEGATIONS


         A.          HP And The HP Marks


         23.         Hewlett-Packard Company("HPQ") was founded in 1939 by engineers David

Packard and Bill Hewlett, who started their business by designing and building electronic test

equipment from a garage in Palo Alto, California. HPQ became an innovator in its field,

developing technologies and inventing new products, growing to become one ofthe world's

largest technology companies. HPQ specialized in developing and manufacturing personal

computers and printers, as well as enterprise hardware products and services, including support

services and enterprise software. In late 2015, HPQ spun out Hewlett Packard Enterprise

Company("HPE")(specializing in the manufacture of enterprise IT hardware, as well as the

creation and distribution of enterprise software and support services) and renamed the remaining

company as HP Inc.(specializing in the manufacture of personal computers, printers and printer

cartridges).

         24.         HP has invested substantial effort and resources to develop and promote public

recognition ofthe "HP"-related marks. These trademarks are owned by HP Hewlett Packard

Group LLC("TM JV"), which has conveyed an exclusive license to use and enforce the HP

house mark and HP logos (collectively, the"HP Marks")to HPDC. HPDC has, in turn,

sublicensed the right to use the HP Marks to HP. HP used the HP Marks to identify goods and

services as being genuine products, and the HP Marks are well-recognized signifiers of HP's




6070-23\4199525vl2
high-quality products and services.

         25.         HPDC and TM JV have caused several trademarks to be registered on the

Principal Register ofthe U.S. Patent and Trademark Office("USPTO")in connection with a

range of computers, computer hardware, computer software, computer peripherals, and parts for

the foregoing. TM JV owns all rights, title, and interest in numerous federal trademark

registrations. The registered trademarks include, but are not limited to, the following HP Marks:

                        Mark               Registration Number           Registration Date

                         HP                       3,412,631                April 15, 2008


           HEWLETT PACKARD                        5,209,742                 May 23,2017


           HEWLETT PACKARD                        5,311,758               October 17, 2017


                                                  1,842,724                 July 5,1994



                                                  4,272,548               January 8, 2013

                      %
         26.         The HP Marks are distinctive source identifiers, and in the course of use in

business operations for over 80 years and in advertising and distinguishing authorized products

and services through a wide variety of media including television, radio, video, newspapers,

magazines, billboards, direct mail, and websites across the country, the HP Marks have become

well known.


         27.         Also as a result of HP's extensive advertising and promotional efforts and the

continuous use ofthe HP Marks for over 80 years, the marks have attained one of the highest

levels of brand recognition. As a result ofthe longstanding and widespread use and promotion




6070-23\4199525V12
ofthe HP Marks, HP's customers worldwide have come to rely upon the HP Marks to identify

high-quality goods and services. Accordingly, the HP Marks have significant economic value to

HP because its customers rely upon them when deciding to purchase HP-branded products.

         28.         Counterfeit"HP" products harm HP's reputation for quality because they do not

conform with or to HP's design, specifications, production standards or quality control, and thus

lack reliability. Counterfeit"HP" products that bear markings similar to, or substantially

indistinguishable from,the HP Marks provide customers with a false assurance that the products

they have purchased are reliable and conform with HP's high standards and that they are eligible

for certain warranties.


         29.         Counterfeit products may also pose serious health and safety risks to consumers.

Failures of counterfeit products typically occur within 12 months from date of customer purchase

and may be accompanied by harmful effects. A battery failure typically occurs as a thermal

event which may include smoke,fire, melting and, on occasion, explosion. Counterfeit batteries

may lack key design safety features (relative to HP products), making them more susceptible to

the above-mentioned cascading thermal events and they may pose considerable safety risks for

consumers. Those types of events may result in personal injury and/or property damage,

presenting a substantial hazard to consumers, as well as substantial reputational harm to HP if

and when such events occur.

         B.          HP's Initial Contact with Defendant Zthy Tech

         30.         On August 23,2017, HP sent Defendant Zthy Tech and its owner, Haoran Zhao

("Zhao"), a letter demanding that they cease and desist selling counterfeit HP products. As

detailed in that letter, during the period from April through July 2017, HP made five test

purchases of counterfeit HP batteries that Zthy Tech and Zhao sold on eBay, under the following




6070-23\4199525V12
Seller IDs:"baileyl618,""annhk-ot3zlw,""haobattery.9953," and "omg_1971." These products

had been shipped from various addresses, in an apparent attempt to hide Zthy Tech's

involvement with all ofthose sales. Four counterfeit batteries had been shipped personally by

Zhao at 1004 Royal Way,Edmond,OK 73034. Two counterfeit batteries were shipped from

1980 New Hwy,Farmingdale, NY.

         C.          Facts Common to Defendants' Separate Schemes

         31.         Defendants have used a return address of 299 12th Street, Brooklyn, NY on

packages they shipped from various eBay Seller IDs. That address belongs to an Intellectual

Property attorney who appears to have no relationship with any ofthe Defendants, nor with the

sale of HP-branded products. Plaintiffs understand that attorney has received numerous

shipments of products that are sent as "returns" by Defendants' dissatisfied customers. Plaintiffs

have received counterfeit HP products in packages with this return address sent by the following

Defendants: ehome007, elecbrainlS, lol-electronic, shunwei2014, sunflower-electronic, and Zthy

Tech (using its haobattery.9953 eBay seller ID).

         32.         Defendants elecbrainlS, Idallian, and shunwei2014 have used a return address of

299 W. 12th Street, PH A,New York, NY on packages they have shipped. This address is an

apparent variant ofthe 299 12th Street address in Brooklyn that Defendants have also used. The

Manhattan address appears to be a residential apartment building.

         33.         Defendants have used the name"AMY-SK" to identify the sender ofpackages

they shipped from various eBay Seller IDs, which contained counterfeit HP products. Plaintiffs

have received packages with this sender's name from the following Defendants: elecbrainlS, lol-

electronic, shunwei2014, sunflower-electronic.




6070-23\4199525vl2                                  10
         34.         Defendants have used the name"EZ SHIPPING DEPT" as the sender of packages

they shipped from various eBay Seller IDs, which contained counterfeit HP products. Plaintiffs

have received packages with this sender's name from the following Defendants: elecbrainlS,

sunflower-electronic.


         35.         Defendants have used the name "Yolanda" as the sender of packages they shipped

from various eBay Seller IDs, which contained counterfeit HP products. Plaintiffs have received

packages with this sender's name from the following Defendants: irelia_jt, yolanda_dhI, and

Zthy Tech(using its omg_I97I eBay seller ID).

         36.         Defendants have used a retum address of 136-10 37th Ave, Flushing, NY on

packages they shipped from various eBay Seller IDs, which contained counterfeit HP products.

Based upon photographs available from a Google maps search, this address appears to be a

neighborhood bodega. Plaintiffs have received packages with this retum address sent by the

following Defendants: ireliajt, yolanda_dhl, and Zthy Tech (using its omg_1971 eBay seller

ID).

         37.         Defendants have used a retum address of4251 SauII St., Flushing, NY on

packages they shipped from various eBay Seller IDs, which contained counterfeit HP products.

Based upon photographs available from a Google maps search, this address appears to be a

residence. Plaintiffs have received packages with this retum address sent by the following

Defendants: ireliajt, shop-siker, suntek-wireless.

         38.         Defendants have used a retum address of 1980 New Highway, Farmingdale, NY

on packages they shipped from various eBay Seller IDs, which contained counterfeit HP

products. Plaintiffs have received packages with this retum address sent by the following

Defendants: elecbrainl5, batterymonI6, sunflower-electronic, and Zthy Tech (using its




6070-23\4I99525vl2                                 11
haobattery.9953 and omg_1971 eBay seller IDs).

         39.         Defendants Zthy Tech (using its omg_1971 eBay seller ID), and yolanda_dhl

have used a common the PayPal account"JIANGOANHUA"to accept payment for their sales of

counterfeit HP products. These entities and have also used a common email account,

"chf0753@163.com," to sell counterfeit HP products. It is presently unclear whether Defendants

Zthy Tech and yolanda_dhl are the same entity, given that the former is located in California

and the latter is located in Hong Kong.

         40.         As already described above. Defendants shunwei2014, and shop-siker have used a

common PayPal account,"HKSIKERINTE,"to accept payment for their sales of counterfeit HP

products.

         D.          Defendants' Sale of Counterfeit HP Products and Illegal Use of the HP
                     Marks


         41.         Each Defendant has engaged in a pattem ofselling counterfeit HP products,

described in the respective charts below. For each ofthe described instances, the HP Mark that a

Defendant used is identical to or nearly indistinguishable from the corresponding HP Mark that

is registered with the USPTO,and each ofthose marks was used without Plaintiffs' permission

or authority. In each ofthose instances where the HP Mark was used in advertising and the

Defendant used that mark to sell a counterfeit product, that mark was used without Plaintiffs'

permission or authority, and each Defendant's use ofthat mark was intended to deceive and was

deceptive because it caused the buyer to believe that it was purchasing a genuine HP product. In

each of those instances where the HP Mark was used on an HP-branded product, that product

was inspected by HP and determined to be counterfeit in that the product appears to be a genuine

product manufactured by HP,but in actuality was not manufactured by HP,nor by its

permission, nor under its authority. For each ofthose instances, the Defendant using the HP




6070-23\4199525V12                                  12
          Mark did so without Plaintiffs' permission or authority.

                 42.        Defendant Zthv Tech's Infringing Uses of the HP Marks: In each of the

       circumstances identified below, Zthy Tech used various pseudonyms to infringe upon Plaintiffs'

       rights to the HP Marks by illegally using those marks to advertise counterfeit HP-branded

       products, and by applying those marks without permission or authority to the counterfeit HP

       products that Zthy Tech actually sold.^
Approx.        Zthy Tech's         Type of Use      Product        PayPal Account     Return            Trademarks
Date           eBay                                                Names Used         Address           Infringed
               Pseudonym

12/4/18        haobattery.9953     In advertising   HP NP03XL                                           HP and Design
                                                    battery                                             mark(U.S. Reg.
                                                                                                        No.3412631)
                                                                                                        and the HP word
                                                                                                        mark(U.S. Reg.
                                                                                                        No.3412631)

12/4/18        haobattery.9953     On counterfeit   HP NP03XL                         David; 299 12th   HEWLETT
                                   product          battery                           St# Brighton;     PACKARD

                                                                   and
                                                                                      Brooklyn, NY      word mark(U.S.
                                                                   "JIERUIHONG"
                                                                                      11215-4903        Reg. Nos.
                                                                                                        5209742 and
                                                                                                        5311758), the
                                                                                                        HP word mark
                                                                                                        (U.S. Reg. No.
                                                                                                        3412631), and
                                                                                                        the HP and
                                                                                                        Design mark
                                                                                                        (U.S. Reg. No.
                                                                                                        4272548)




       ^ Zthy Tech, and its owner Zhao, also had notice about selling counterfeit HP products from
       other interactions with Plaintiffs, before the instances that are the subject of this lawsuit.
       Between June 2016 and July 2017,Zthy Tech illegally used the HP Marks in advertising and in
       selling counterfeit HP products on at least 9 occasions. After HP notified Zthy Tech and Zhao
       about these instances, they admitted to the wrongful conduct, although claimed that it was not
       willful.




       6070-23\4199525V12                                     13
Approx.       Zthy Tech's       Type of Use      Product           PayPal Account   Return            Trademarks
Date          eBay                                                 Names Used       Address           Infringed
              Pseudonym

4/19/19       haobattery.9953   In advertising   HP VI04 battery                                      HP and Design
                                                                                                      mark (U.S. Reg.
                                                                                                      No.4272548)
                                                                                                      and the HP word
                                                                                                      mark(U.S. Reg.
                                                                                                      No.3412631)

4/19/19       haobattery.9953   On counterfeit   HP VI04 battery                    David; 299 12th   HEWLETT
                                product                                             St,# Brighton;    PACKARD

                                                                   and
                                                                                    Brooklyn, NY      word mark (U.S.
                                                                   "JIERUIHONG"
                                                                                    11215-4903        Reg. Nos.
                                                                                                      5209742 and
                                                                                                      5311758), the
                                                                                                      HP word mark
                                                                                                      (U.S. Reg. No.
                                                                                                      3412631), and
                                                                                                      the HP and
                                                                                                      Design mark
                                                                                                      (U.S. Reg. No.
                                                                                                      4272548)

4/19/19       haobattery.9953   In advertising   HP CM03XL                                            HP and Design
                                                 battery                                              mark(U.S. Reg.
                                                                                                      No.4272548)
                                                                                                      and the HP word
                                                                                                      mark(U.S. Reg.
                                                                                                      No.3412631)

4/19/19       haobattery.9953   On counterfeit   HP CM03XL                          David; 299 12th   HEWLETT
                                product          battery                            St,# Brighton;    PACKARD

                                                                   and
                                                                                    Brooklyn, NY      word mark (U.S.
                                                                   "JIERUIHONG"
                                                                                    11215-4903        Reg. Nos.
                                                                                                      5209742 and
                                                                                                      5311758), the
                                                                                                      HP word mark
                                                                                                      (U.S. Reg. No.
                                                                                                      3412631), and
                                                                                                      the HP and
                                                                                                      Design mark
                                                                                                      (U.S. Reg. No.
                                                                                                      4272548)

12/5/19       haobattery.9953   In advertising   HP VI04 battery                                      HP and Design
                                                                                                      mark(U.S. Reg.
                                                                                                      No.4272548)
                                                                                                      and the HP word
                                                                                                      mark(U.S. Reg.
                                                                                                      No.3412631)




       6070-23\4I99525vl2                                  14
Approx.       Zthy Tech's       Type of Use      Product           PayPal Account   Return            Trademarks
Date          eBay                                                 Names Used       Address           Infringed
              Pseudonym

12/5/19       haobattery.9953   On counterfeit   HP VI04 battery                    David; 299 12th   HEWLETT
                                product                                             St,# Brighton;    PACKARD

                                                                   and
                                                                                    Brooklyn, NY      word mark(U.S.
                                                                   "JIERUIHONG"
                                                                                    11215-4903        Reg. Nos.
                                                                                                      5209742 and
                                                                                                      5311758), the
                                                                                                      HP word mark
                                                                                                      (U.S. Reg. No.
                                                                                                      3412631), and
                                                                                                      the HP and
                                                                                                      Design mark
                                                                                                      (U.S. Reg. No.
                                                                                                      4272548)

4/26/19       omg_1971          In advertising   HP BP02XL                                            HP and Design
                                                 battery                                              mark(U.S. Reg.
                                                                                                      No.4272548)
                                                                                                      and the HP word
                                                                                                      mark(U.S. Reg.
                                                                                                      No.3412631)

4/26/19       omg_1971          On counterfeit   HP BP02XL                          YOLANDA;          HP word mark
                                product          battery           "JIANGDANHUA"    136-10 37th       (U.S. Reg. No.
                                                                                    Ave; Flushing,    3412631), and
                                                                                    NY 11354          the HP and
                                                                                                      Design mark
                                                                                                      (U.S. Reg. No.
                                                                                                      4272548)

4/26/19       omg_1971          In advertising   HP CM03XL                                            HP and Design
                                                 battery                                              mark(U.S. Reg.
                                                                                                      No.4272548)
                                                                                                      and the HP word
                                                                                                      mark(U.S. Reg.
                                                                                                      No.3412631)

4/26/19       omg_1971          On counterfeit   HP CM03XL                and       YOLANDA;          HEWLETT
                                product          battery           "JIANGDANHUA"    136-10 37th       PACKARD
                                                                                    Ave; Flushing,    word mark(U.S.
                                                                                    NY 11354          Reg. Nos.
                                                                                                      5209742 and
                                                                                                      5311758), the
                                                                                                      HP word mark
                                                                                                      (U.S. Reg. No.
                                                                                                      3412631), and
                                                                                                      the HP and
                                                                                                      Design mark
                                                                                                      (U.S. Reg. No.
                                                                                                      4272548)




       6070-23\4I99525vl2                                  15
Approx.       Zthy Tech's          Type of Use      Product              PayPal Account       Return             Trademarks
Date          eBay                                                       Names Used           Address            Infringed
              Pseudonym

12/5/19       omg_1971             In advertising   HP BP02XL                                                    HP and Design
                                                    battery                                                      mark(U.S. Reg.
                                                                                                                 No.4272548)
                                                                                                                 and the HP word
                                                                                                                 mark(U.S. Reg.
                                                                                                                 No.3412631)

12/5/19       omg_1971             On counterfeit   HP BP02XL                    and          #167 Yolanda-      HP word mark
                                   product          battery              "EBAY                Bad;               (U.S. Reg. No.
                                                                         JIANGDANHUA"         19214 Northern     3412631), and
                                                                                              Blvd;              the HP and
                                                                                              Flushing, NY       Design mark
                                                                                              11358-2955         (U.S. Reg. No.
                                                                                                                 4272548)



                43.         Defendant elecbrainlS's Infringing Uses ofthe HP Marks: In each ofthe

       circumstances identified below,Defendant elecbrainl5_illegally used HP Marks to advertise

       counterfeit HP-branded products, and by applying those marks without permission or authority

       to the counterfeit HP products that elecbrainlS actually sold.

Approx.       Type of Use         Product           PayPal Account            Return Address               Trademarks Infringed
Date                                                Names Used

8/24/17       In advertising      HP 65W adapter                                                           HP and Design mark(U.S.
                                                                                                           Reg. No. 1842724)and the
                                                                                                           HP word mark(U.S. Reg.
                                                                                                           No.3412631)

8/24/17       On counterfeit      HP 65W adapter                   and        EZ Shipping Dept; 1980       HEWLETT PACKARD
              product                               "SIGEDIANZI"              New Hwy; Farmingdale,        word mark(U.S. Reg. Nos.
                                                    elecbrainl5(^hotmail.c    NY 11735-1122                5209742 and 5311758),
                                                    om
                                                                                                           HP and Design mark(U.S.
                                                                                                           Reg. No. 1842724)and the
                                                                                                           HP word mark(U.S. Reg.
                                                                                                           No.3412631)

8/24/17       In advertising      HP MO06                                                                  HP and Design mark(U.S.
                                  battery                                                                  Reg. No.4272548) and the
                                                                                                           HP word mark(U.S. Reg.
                                                                                                           No.3412631)




       6070-23\4199525vl2                                     16
Approx.          Type of Use      Product          PayPal Account          Return Address           Trademarks Infringed
Date                                               Names Used


8/24/17          On counterfeit   HP MO06                        and       EZ Shipping Dept; 1980   HEWLETT PACKARD
                 product          battery          "SIGEDIANZI"            New Hwy;Farmingdale,     word mark(U.S. Reg. Nos.
                                                   elecbrainl5@hotmail.c   NY 11735-1122            5209742 and 5311758),
                                                   om
                                                                                                    the HP word mark (U.S.
                                                                                                    Reg. No.3412631), and
                                                                                                    the HP and Design mark
                                                                                                    (U.S. Reg. No.4272548)

4/26/19         In advertising    HP 45W adapter                                                    HP and Design mark(U.S.
                                                                                                    Reg. No.4272548) and the
                                                                                                    HP word mark(U.S. Reg.
                                                                                                    No.3412631)

4/26/19          On counterfeit   HP 45W adapter                           AMYSK;299 12th St;       HEWLETT PACKARD
                 product                                     and           Brooklyn, NY 11215-      word mark(U.S. Reg. Nos.
                                                   "TQUICK"                4903                     5209742 and 5311758),
                                                                                                    the HP word mark(U.S.
                                                                                                    Reg. No.3412631), and
                                                                                                    the HP and Design mark
                                                                                                    (U.S. Reg. No.4272548)




4/26/19          In advertising   47WH battery                                                      HP and Design mark(U.S.
                                                                                                    Reg. No. 1842724)and the
                                                                                                    HP word mark(U.S. Reg.
                                                                                                    No.3412631)

4/26/19          On counterfeit   47WH battery                             AMY SK;299 12th St;      HEWLETT PACKARD
                 product                                     and           Brooklyn, NY 11215-      word mark(U.S. Reg. Nos.
                                                   "TQUICK"                4903                     5209742 and 5311758),
                                                                                                    HP and Design mark (U.S.
                                                                                                    Reg. No. 1842724)and the
                                                                                                    HP word mark(U.S. Reg.
                                                                                                    No. 3412631)

12/5/19          In advertising   90W adapter                                                       HP and Design mark(U.S.
                                                                                                    Reg. No.4272548) and the
                                                                                                    HP word mark(U.S. Reg.
                                                                                                    No.3412631)

12/5/19          On counterfeit   90W adapter      "EBAY TQUICK"           SERVICE JOCK; W.         HEWLETT PACKARD
                 product                                                   12th St.,PH A; New       word mark (U.S. Reg. Nos.
                                                                           York, NY 11358-2955      5209742 and 5311758),
                                                                                                    the HP word mark(U.S.
                                                                                                    Reg. No.3412631), and
                                                                                                    the HP and Design mark
                                                                                                    (U.S. Reg. No.4272548)




          6070-23\4199525vl2                                17
                  44.         Defendant sunflower-electronic's Infringing Uses of the HP Marks: In each of

         the circumstances identified below, Defendant sunflower-electronicjllegally used HP Marks to

         advertise counterfeit HP-branded products, and by applying those marks without permission or

         authority to the counterfeit HP products that sunflower-electronic actually sold.

Approx.         Type of Use         Product          PayPal Account        Return Address           Trademarks Infringed
Date                                                 Names Used


8/24/17         In advertising      HP MO06                                                         HP and Design mark(U.S.
                                    battery                                                         Reg. No.4272548)and the
                                                                                                    HP word mark(U.S. Reg.
                                                                                                    No. 3412631)

8/24/17         On counterfeit      HP MO06               "and             EZ Shipping Dept; 1980   HEWLETT PACKARD
                product             battery          "RAINHOME201"         New Hwy;Farmingdale,     word mark(U.S. Reg. Nos.
                                                     rainhome2015@163.co   NY 11735-112             5209742 and 5311758),
                                                     m                                              the HP word mark (U.S.
                                                                                                    Reg. No. 3412631), and
                                                                                                    the HP and Design mark
                                                                                                    (U.S. Reg. No.4272548)

1/4/19          In advertising      HP NP03XL                                                       HP and Design mark(U.S.
                                    battery                                                         Reg. No.4272548)and the
                                                                                                    HP word mark(U.S. Reg.
                                                                                                    No.3412631)

1/4/19          On counterfeit      HP NP03XL                              osanna SK;299 12th St;   HEWLETT PACKARD
                product             battery                                Brooklyn, NY 11215-      word mark(U.S. Reg. Nos.
                                                     "DONGWANSHIH"         4903                     5209742 and 5311758),
                                                                                                    the HP word mark(U.S.
                                                     delectronic@l63.com                            Reg. No. 3412631), and
                                                                                                    the HP and Design mark
                                                                                                    (U.S. Reg. No.4272548)

1/4/19          In advertising      HP 65W adapter                                                  HP and Design mark(U.S.
                                                                                                    Reg. No.4272548) and the
                                                                                                    HP word mark (U.S. Reg.
                                                                                                    No. 3412631)

1/4/19          On counterfeit      HP 65w adapter                         osanna SK;299 12th St;   HEWLETT PACKARD
                product                                        and         Brooklyn, NY 11215-      word mark(U.S. Reg. Nos.
                                                     "DONGWANSHIH"         4903                     5209742 and 5311758),
                                                                                                    the HP word mark (U.S.
                                                     delectronic@163.com                            Reg. No.3412631), and
                                                                                                    the HP and Design mark
                                                                                                    (U.S. Reg. No.4272548)




         6070-23\4I99525vl2                                   18
Approx.         Type of Use         Product          PayPal Account      Return Address            Trademarks Infringed
Date                                                 Names Used


5/2/19          In advertising      HP NP03XL                                                      HP and Design mark(U.S.
                                    battery                                                        Reg. No.4272548)and the
                                                                                                   HP word mark(U.S. Reg.
                                                                                                   No. 3412631)

5/2/19          On counterfeit      HP NP03XL                            osanna SK; 299 12th St;   HEWLETT PACKARD
                product             battery                   and        Brooklyn, NY 11215-       word mark(U.S. Reg. Nos,
                                                     "DONGWANSHIH"       4903                      5209742 and 5311758),
                                                                                                   the HP word mark(U.S.
                                                                                                   Reg. No.3412631), and
                                                                                                   the HP and Design mark
                                                                                                   (U.S. Reg. No.4272548)



                  45.         Defendant shon-siker's Infrineine Uses of the HP Marks: In each ofthe

         circumstances identified below. Defendant shop-sikerjllegally used HP Marks to advertise

         counterfeit HP-branded products, and by applying those marks without permission or authority

         to the counterfeit HP products that shop-siker_actually sold.

Approx.         Type of Use         Product          PayPal Account      Return Address            Trademarks Infringed
Date                                                 Names Used


9/29/17         In advertising      HP MU06                                                        HP and Design mark(U.S.
                                    battery                                                        Reg. No.4272548) and the
                                                                                                   HP word mark(U.S. Reg.
                                                                                                   No.3412631)


9/29/17         On counterfeit      HPMU06           "HK SIKER            Shipping Dept; 4251      HEWLETT PACKARD
                products            battery          INTERNATIONAL        Saull St; Flushing, NY   word mark(U.S. Reg. Nos.
                                                     TRADE CO.,           11355-4917               5209742 and 5311758),
                                                     LIMITED" and                                  the HP word mark(U.S.
                                                     "HKSIKERINTE"                                 Reg. No.3412631), and
                                                                                                   the HP and Design mark
                                                     hksiker@gmail.com                             (U.S. Reg. No.4272548)

9/27/19         In advertising      HP 65W adapter                                                 HP and Design mark(U.S.
                                                                                                   Reg. No. 1842724)and the
                                                                                                   HP word mark(U.S. Reg.
                                                                                                   No.3412631)




         6070-23\4199525V12                                   19
Approx.       Type of Use         Product           PayPal Account        Return Address           Trademarks Infringed
Date                                                Names Used


9/27/19       On counterfeit      HP 65W adapter    "HK SIKER             Shipping Dept; 4251      HEWLETT PACKARD
              products                              INTERNATIONAL         Saull St, Flushing, NY   word mark(U.S. Reg. Nos.
                                                    TRADE CO.,            11355                    5209742 and 5311758),
                                                    LIMITED" and                                   HP and Design mark(U.S.
                                                    "HKSIKERINTE"                                  Reg. No. 1842724) and the
                                                                                                   HP word mark(U.S. Reg.
                                                    hksiker@gmail.coni                             No.3412631)



                46.         Defendant battervmonl6*s Infringing Uses ofthe HP Marks: In each ofthe

       circumstances identified below, Defendant batterymonl6_illegally used HP Marks to advertise

       counterfeit HP-branded products, and by applying those marks without permission or authority

       to the counterfeit HP products that batterymonl6_actually sold.

Approx.       Type of Use         Product           PayPal Account        Return Address           Trademarks Infringed
Date                                                Names Used


11/9/17       In advertising      HP VI04 battery                                                  HP and Design mark(U.S.
                                                                                                   Reg. No.4272548)and the
                                                                                                   HP word mark(U.S. Reg.
                                                                                                   No.3412631)

11/9/17       On counterfeit      HP VI04 battery   "YANGCAI PING"        EBK; 1980 New Hwy;       HEWLETT PACKARD
              product                               and "BATTERYMON"      Farmingdale, NY 11753-   word mark(U.S. Reg. Nos.
                                                                          1122                     5209742 and 5311758),
                                                    yangcaiping123@hotm                            the HP word mark(U.S.
                                                    ail.com                                        Reg. No.3412631), and
                                                                                                   the HP and Design mark
                                                                                                   (U.S. Reg. No.4272548)



                47.         Defendant irelia it's Infnnging Uses ofthe HP Marks: In each ofthe

       circumstances identified below. Defendant irelia_jt_illegally used HP Marks to advertise

       counterfeit HP-branded products, and by applying those marks without permission or authority

       to the counterfeit HP products that ireliajt_actually sold.




       6070-23\4199525vl2                                     20
Approx.       Type of Use        Product           PayPal Account     Return Address              Trademarks Infringed
Date                                               Names Used


11/9/17       In advertising     HP OA04 battery                                                  HP and Design mark(U.S.
                                 and HP 65W                                                       Reg. No.4272548)and the
                                 adapter                                                          HP word mark(U.S. Reg.
                                                                                                  No.3412631)

11/9/17       On counterfeit     HP OA04 battery      mr and          yolanda--; 4251 Saull St;   HEWLETT PACKARD
              products           and HP 65W        "CHENYUANHON"      Flushing, NY 11355-4917     word mark(U.S. Reg. Nos.
                                 adapter                                                          5209742 and 5311758),
                                                                                                  the HP word mark(U.S.
                                                                                                  Reg. No.3412631), and
                                                                                                  the HP and Design mark
                                                                                                  (U.S. Reg. No.4272548)

4/26/19       In advertising     HP BP02XL                                                        HP and Design mark(U.S.
                                 battery                                                          Reg. No.4272548)and the
                                                                                                  HP word mark(U.S. Reg.
                                                                                                  No.3412631)

4/26/19       On counterfeit     HP BP02XL         "Pf Mr and         YOLANDA; 136-10 37th        HP word mark(U.S. Reg.
              product            battery           "CHENYUANHON"      Ave; Flushing, NY 11354     No.3412631), and the HP
                                                                                                  and Design mark(U.S.
                                                   irelia_I@163.com                               Reg. No.4272548)

12/5/19       In advertising     HP NP03XL                                                        HP and Design mark(U.S.
                                 battery                                                          Reg. No.4272548)and the
                                                                                                  HP word mark(U.S. Reg.
                                                                                                  No.3412631)

12/5/19       On counterfeit     HP NP03XL         "P^ Mr and         #167 Yolanda-Bad; 19214     HEWLETT PACKARD
              product            battery           "CHENYUANHON"      Northern Blvd; Flushing,    word mark(U.S. Reg. Nos.
                                                                      NY 11358-2955               5209742 and 5311758),
                                                                                                  the HP word mark(U.S.
                                                                                                  Reg. No.3412631), and
                                                                                                  the HP and Design mark
                                                                                                  (U.S. Reg. No.4272548)



                48.         Defendant volanda dhl's Infringing Uses of the HP Marks: In each ofthe

       circumstances identified below, Defendant yolanda_dhl illegally used HP Marks to advertise

       counterfeit HP-branded products, and by applying those marks without permission or authority

       to the counterfeit HP products that yolanda_dhl_actually sold.




       6070-23\4I99525vI2                                   21
Approx.         Type of Use         Product          PayPal Account       Return Address            Trademarks Infringed
Date                                                 Names Used


5/2/19          In advertising      HP ME03XL                                                       HEWLETT PACKARD
                                    battery                                                         word mark(U.S. Reg. Nos.
                                                                                                    5209742 and 5311758),
                                                                                                    the HP word mark (U.S.
                                                                                                    Reg. No.3412631), and
                                                                                                    the HP and Design mark
                                                                                                    (U.S. Reg. No.4272548)

5/2/19          On counterfeit      HP ME03XL                and          YOLANDA; 136-10 37th      HEWLETT PACKARD
                product             battery          "JINGDANYUA"         Ave; Flushing NY 11354    word mark(U.S. Reg. Nos.
                                                     chfD753@163.com                                5209742 and 5311758),
                                                                                                    the HP word mark(U.S.
                                                                                                    Reg. No.3412631), and
                                                                                                    the HP and Design mark
                                                                                                    (U.S. Reg. No.4272548)

12/5/19         In advertising      HP BP02XL                                                       HP word mark(U.S. Reg.
                                    battery                                                         No.3412631), and the HP
                                                                                                    and Design mark(U.S.
                                                                                                    Reg. No.4272548)

12/5/19         On counterfeit      HP BP02XL             #'and"EBAY #167 Yolanda-Bad; 19214 HP word mark(U.S. Reg.
                product             battery          JIANGDANHUA"
                                                                          Northern Blvd; Flushing   No.3412631), and the HP
                                                                          NY 11358-2955             and Design mark(U.S.
                                                                                                    Reg. No.4272548)



                  49.         Defendant Idallian's Infrinsine Uses of the HP Marks: In each ofthe

         circumstances identified below, Defendant Idallian_illegally used HP Marks to advertise

         counterfeit HP-branded products, and by applying those marks without permission or authority

         to the counterfeit HP products that Idallian actually sold.

Approx.         Type of Use         Product          PayPal Account       Return Address            Trademarks Infringed
Date                                                 Names Used


6/28/19         In advertising      HP 90W adapter                                                  HP word mark(U.S. Reg.
                                    and HP MU06                                                     No.3412631)
                                    battery




         6070-23\4199525vI2                                  22
Approx.          Type of Use         Product          PayPal Account       Return Address               Trademarks Infringed
Date                                                  Names Used


6/28/19          On counterfeit      HP 90W adapter             and        Andy; GE;299 W 12th          HEWLETT PACKARD
                 products            and HP MU06      "CHENPEIXUAN"        St,PH A; New York NY         word mark(U.S. Reg. Nos.
                                     battery                               10014-1801                   5209742 and 5311758),
                                                                                                        the HP word mark(U.S.
                                                                           (Package tracking            Reg. No. 3412631), and
                                                                           information indicates that   the HP and Design mark
                                                                           the product was actually     (U.S. Reg. Nos. 1842724
                                                                           shipped from                 and 4272548)
                                                                           Farmingdale, NY.)

12/05/19         In advertising      HP MU06                                                            HP word mark(U.S. Reg.
                                     battery                                                            No.3412631), and the HP
                                                                                                        and Design mark (U.S.
                                                                                                        Reg. No.4272548)

12/05/19         On counterfeit      HP MU06                    and EBAY   FNS;HZ;4752 Misson           HEWLETT PACKARD
                 products            battery          2791130887           (sic) Blvd, Unit #B;         word mark(U.S. Reg. Nos.
                                                                           Montclair CA 91762           5209742 and 5311758),
                                                                                                        the HP word mark(U.S.
                                                                                                        Reg. No. 3412631), and
                                                                                                        the HP and Design mark
                                                                                                        (U.S. Reg. No.4272548)



                   50.         Defendant suntek-wireless's Infringing Uses ofthe HP Marks: In each ofthe

       circumstances identified below, Defendant suntek-wireless illegally used HP Marks to advertise

       counterfeit HP-branded products, and by applying those marks without permission or authority

       to the counterfeit HP products that suntek-wireless actually sold.

Approx.          Type of Use         Product          PayPal Account       Return Address               Trademarks Infringed
Date                                                  Names Used


11/10/17         In advertising      HP 65W adapter                                                     HP word mark(U.S. Reg.
                                                                                                        No.3412631), and the HP
                                                                                                        and Design mark(U.S.
                                                                                                        Reg. No. 1842724)

11/10/17         On counterfeit      HP 65W adapter   "GE Solucions" and   BESELLINC;20 Irwin           HEWLETT PACKARD
                 product                              "GESOLUCIONS"        St.; New Hyde Park, NY       word mark(U.S^ Reg. Nos.
                                                                           11040                        5209742 and 5311758),
                                                                                                        the HP word mark(U.S.
                                                                                                        Reg. No.3412631), and
                                                                                                        the HP and Design mark
                                                                                                        (U.S. Reg. No. 1842724)




          6070-23\4199525vl2                                   23
Approx.         Type of Use         Product          PayPal Account       Return Address            Trademarks Infringed
Date                                                 Names Used


11/9/17         In advertising      HP MU06                                                         HP word mark(U.S. Reg.
                                    battery                                                         No.3412631), and the HP
                                                                                                    and Design mark(U.S.
                                                                                                    Reg. No.4272548)

11/9/17         On counterfeit      HP MU06          "GE Solucions" and   Shipping Dept; 4251       HEWLETT PACKARD
                product             battery          "GBSOLUCIONS"        Saull St; Flushing, NY    word mark(U.S. Reg. Nos.
                                                                          11355-4917                5209742 and 5311758),
                                                                                                    the HP word mark(U.S.
                                                                                                    Reg. No.3412631), and
                                                                                                    the HP and Design mark
                                                                                                    (U.S. Reg. No.4272548)



                  51.         Defendant ehomeOOT's Infnneine Uses of the HP Marks: In each of the

         circumstances identified below,Defendant ehomeOO? illegally used HP Marks to advertise

         counterfeit HP-branded products, and by applying those marks without permission or authority

         to the counterfeit HP products that ehomeOO? actually sold.

Approx.         Type of Use         Product          PayPal Account       Return Address            Trademarks Infringed
Date                                                 Names Used


6/1/18          In advertising      HPMU06                                                          HEWLETT PACKARD
                                    battery and HP                                                  word mark(U.S. Reg. Nos.
                                    PI06 battery                                                    5209742 and 5311758),
                                                                                                    the HP word mark(U.S.
                                                                                                    Reg. No.3412631), and
                                                                                                    the HP and Design mark
                                                                                                    (U.S. Reg. No.4272548)

                On counterfeit      HP MU06                   and         Shipping Dept; 299 12th   HEWLETT PACKARD
                products            battery and HP   "MINITOMATO"         St; Brooklyn, NY 11215-   word mark(U.S. Reg. Nos.
6/1/18                              PI06 battery                          4903                      5209742 and 5311758),
                                                                                                    the HP word mark(U.S.
                                                                                                    Reg. No.3412631), and
                                                                                                    the HP and Design mark
                                                                                                    (U.S. Reg. No.4272548)



                  52.         Defendant shunwei2014's Infiinging Uses ofthe HP Marks: In each of the

          circumstances identified below, Defendant shunwei2014 illegally used HP Marks to advertise




         6070-23\4199525vl2                                   24
         counterfeit HP-branded products, and by applying those marks without permission or authority

         to the counterfeit HP products that shunwei2014 actually sold.

Approx.         Type of Use      Product          PayPal Account     Return Address             Trademarks Infringed
Date                                              Names Used


7/17/18         In advertising   HP 90W adapter                                                 HEWLETT PACKARD
                                                                                                word mark(U.S. Reg. Nos.
                                                                                                5209742 and 5311758),
                                                                                                the HP word mark(U.S.
                                                                                                Reg. No. 3412631), and
                                                                                                the HP and Design mark
                                                                                                (U.S. Reg. No.4272548)

7/17/18         On counterfeit   HP 90W adapter   "HK SIKER          SAMMY;SK; 299 12th         HEWLETT PACKARD
                products                          INTERNATIONAL      St; Brooklyn, NY 11215-    word mark(U.S. Reg. Nos.
                                                  TRADE CO.,         4903                       5209742 and 5311758),
                                                  LIMITED" and                                  the HP word mark(U.S.
                                                  "HKSIKERINTE"                                 Reg. No.3412631), and
                                                                                                the HP and Design mark
                                                                                                (U.S. Reg. No. 1842724)

7/17/18         In advertising   HPEnvyMO09                                                     HEWLETT PACKARD
                                 MO06 battery                                                   word mark(U.S. Reg. Nos.
                                                                                                5209742 and 5311758),
                                                                                                the HP word mark(U.S.
                                                                                                Reg. No.3412631), and
                                                                                                the HP and Design mark
                                                                                                (U.S. Reg. No.4272548)

7/17/18         On counterfeit   HP MO06          "HK SIKER          SAMMY;SK;299 12th          HEWLETT PACKARD
                products         battery          INTERNATIONAL      St; Brooklyn, NY 11215-    word mark(U.S. Reg. Nos.
                                                  TRADE CO.,         4903                       5209742 and 5311758),
                                                  LIMITED" and                                  the HP word mark(U.S.
                                                  "HKSIKERINTE"                                 Reg. No.3412631), and
                                                                                                the HP and Design mark
                                                                                                (U.S. Reg. No.4272548)

1/4/19          In advertising   HP 90W charger                                                 HP word mark(U.S. Reg.
                                                                                                No.3412631), and the HP
                                                                                                and Design mark(U.S.
                                                                                                Reg. No.4272548)

1/4/19          On counterfeit   HP 90W charger                      rosanna; SK;299 12th St;   HEWLETT PACKARD
                products                                       and   Brooklyn, NY 11215-        word mark(U.S. Reg. Nos.
                                                  "DONGWANSHIT"      4903                       5209742 and 5311758),
                                                                                                the HP word mark(U.S.
                                                                                                Reg. No.3412631), and
                                                                                                the HP and Design mark
                                                                                                (U.S. Reg. No. 1842724)




         6070-23\4199525vl2                              25
Approx.         Type of Use         Product          PayPal Account       Return Address              Trademarks Infringed
Date                                                 Names Used


1/4/19          In advertising      HP MU06 MU09                                                      HP word mark(U.S. Reg.
                                    battery                                                           No.3412631)

1/4/19          On counterfeit      HP MU06                               rosanna; SK; 299 12th St;   HEWLETT PACKARD
                products            battery                       and     Brooklyn, NY 11215-         word mark(U.S. Reg. Nos.
                                                     "DONGWANSHIT"        4903                        5209742 and 5311758),
                                                                                                      the HP word mark(U.S.
                                                                                                      Reg. No.3412631), and
                                                                                                      the HP and Design mark
                                                                                                      (U.S. Reg. No.4272548)

12/05/19        In advertising      HP 90W adapter                                                    HP word mark(U.S. Reg.
                                                                                                      No.3412631), and the HP
                                                                                                      and Design mark(U.S.
                                                                                                      Reg. No.4272548)

12/05/19        On counterfeit      HP 90W adapter   "EBAY                SERVICE; JOCK;299           HEWLETT PACKARD
                products                             SKYSTYLEINC"         W12th St,PH A; New          word mark(U.S. Reg. Nos.
                                                                          York, NY 11358-2955         5209742 and 5311758),
                                                                                                      the HP word mark(U.S.
                                                                                                      Reg. No.3412631), and
                                                                                                      the HP and Design mark
                                                                                                      (U.S. Reg. No.4272548)

12/05/19        In advertising      HP ProBook                                                        HP word mark(U.S. Reg.
                                    CA09 battery                                                      No.3412631), and the HP
                                                                                                      and Design mark(U.S.
                                                                                                      Reg. No.4272548)

12/05/19        On counterfeit      HP ProBook       "EBAY                SERVICE; JOCK; 299          HP word mark(U.S. Reg.
                products            CA09 battery     SKYSTYLEINC"         W12th St,PH A; New          No.3412631), and the HP
                                                                          York, NY 11358-2955         and Design mark(U.S.
                                                                                                      Reg. No.4272548)



                  53.         Defendant lol-electronic's Infringing Uses of the HP Marks: In each ofthe

         circumstances identified below, Defendant lol-electronic illegally used HP Marks to advertise

         counterfeit HP-branded products, and by applying those marks without permission or authority

         to the counterfeit HP products that lol-electronic actually sold.




         6070-23\4199525vl2                                  26
Approx.          Type of Use         Product          PayPal Account       Return Address            Trademarks Infringed
Date                                                  Names Used


4/26/19          In advertising      HP NP03XL                                                       HP word mark(U.S. Reg.
                                     battery                                                         No.3412631), and the HP
                                                                                                     and Design mark(U.S.
                                                                                                     Reg. No.4272548).

4/26/19          On counterfeit      HP NP03XL                             AMY;SK;299 12th St;       HEWLETT PACKARD
                 product             battery                               Brooklyn, NY 11215-       word mark(U.S. Reg. Nos.
                                                                           4903                      5209742 and 5311758),
                                                                                                     the HP word mark(U.S.
                                                                                                     Reg. No.3412631), and
                                                                                                     the HP and Design mark
                                                                                                     (U.S. Reg. No.4272548)

12/05/19         In advertising      HP Touchsmart                                                   HP word mark(U.S. Reg.
                                     19.5V charger                                                   No.3412631)

12/05/19         On counterfeit      HP 65W adapter                        SERVICE; JOCK; 299 W      HEWLETT PACKARD
                 product                                   and "EBAY       12th St,PH A; New York,   word mark(U.S. Reg. Nos.
                                                      GUANGDONGSH"         NY 11358-2955             5209742 and 5311758),
                                                                                                     the HP word mark(U.S.
                                                                                                     Reg. No.3412631), and
                                                                                                     the HP and Design mark
                                                                                                     (U.S. Reg. No.4272548)



                   E.          Defendants' Counterfeit Trafficking Was Done Willfully

                   54.         Defendants' sale ofinfringing and counterfeit"HP" products was done willfully,

       and with knowledge that they were selling infringing and counterfeit"HP" products; or

          alternatively, Defendants were willfully blind to the fact that they were selling these illegal

          products.

                   55.         Plaintiffs' reports to eBay: Among the evidence that demonstrates Defendants'

          knowledge of selling counterfeit. Defendants received notice of their counterfeit trafficking from

          eBay due to the many listings that eBay removed from Defendants' seller account as the result of

          Plaintiffs' reports to eBay that Defendants' advertised products were not genuine.

                   56.         With respect to Defendants' notice through eBay, a trademark owner who

          believes that an eBay listing includes an offer to sell counterfeit product(s) may file a report




          6070-23\4199525vI2                                  27
through eBay's VeRO Program. Plaintiffs are informed and believe, and thereon allege, that

when a trademark owner makes a claim of an infringing listing through VeRO,eBay investigates

the claim and removes the listing when it determines that the report has merit. Plaintiffs further

allege on information and belief that when eBay removes a listing in this manner, it notifies the

responsible seller that its listing was removed due to the claimed infringement, and it provides

the seller with an opportunity to contest the finding ofinfnngement by providing the seller with

the trademark owner's contact information. Plaintiffs reported these illegal listings to eBay

against the indicated Defendants and received confirmation oftheir removal on the following

dates:


              Responsible Seller      Reported Item No(s).          Date of Removal


          Zthy Tech                  192121362300;               August 3, 2017;
          ("haobattery.9953")        191930450887                August 23,2017

          Zthy Tech                 272562901781                 August 3,2017
          ("omg_1971")

          Zthy Tech                  172462504474                August 22,2017
          ("baileylblS")

          Zthy Tech                 252033487867                 August 4,2017
          ("annhk-otSzlw")

           elecbrainl5               151884473127;               November 8, 2017
                                     161889838476

           sunflower-electronic      152614884787                November 8, 2017


           shop-siker                282567185679;               November 8, 2017
                                     272756485423


           ehomeOO?                  151887420926;               June 29,2018
                                     152066413506




6070-23\4199525vl2                              28
         57.         Plaintiffs are informed and believe, and thereon allege, that eBay removed each of

those reported listings after determining that Plaintiffs' claims had merit, and that eBay notified

Defendants about these infringing listings and Defendants' violations of eBay's policies

prohibiting the sale of counterfeit goods on its platform. Plaintiffs further allege upon
                                                       ♦




information and belief that Defendants did not contest eBay's decision to remove listings fi^om

Defendants' seller accounts, nor did Defendants contact Plaintiffs to complain that its takedown

requests to eBay were not justified.

         58.         Plaintiffs' reports to PayPal: Defendants also received notice oftheir

counterfeit trafficking fi-om PayPal due to the many reports Plaintiffs issued to PayPal in

connection with their transactions to Defendants for counterfeit"HP" products. Plaintiffs are

informed and believe, and thereon allege, that when a trademark owner reports a PayPal

transaction in this manner, PayPal notifies the responsible account holder ofthe complaint, and it

provides the account holder with an opportunity to contest the allegations. Plaintiffs reported

these illegal listings to PayPal against the indicated Defendants and received confirmation that

the accounts in question were suspended as ofthe following dates:

               Responsible Seller         Reported Transaction          Date of Removal


          Zthy Tech                       86274144LS357291K          October 5, 2017
          ("baileyl618")

          Zthy Tech                      9B7719848N2352522           October 5,2017

          ("annhk-ot3zlw")


         59.         Plaintiffs' Notification to Defendant Zthy Tech: On August 23, 2017,

Plaintiffs sent Defendant Zthy Tech a cease and desist letter, addressing Defendant's sales of

infringing and counterfeit"HP" products, including those reported to and removed by eBay.

That letter identified counterfeit batteries sold by Zthy Tech, under the eBay seller names




6070-23\4r99525vl2                                   29
"haobattery.9953,""omg_1971,""baileyl618," and "annhk-ot3zlw." It demanded that

Defendants cease and desist from further counterfeit sales or other conduct that infringes upon

Plaintiffs' intellectual property rights.

         F.          Defendants' Sales of Counterfeit HP Batteries Poses a Significant Potential
                     Hazard to Users' Safety

         60.         The worst of all potential harms that are associated with counterfeit trafficking

arise when the counterfeit products contain defects that create a risk of malfunction. In such

cases, the harm to the value ofthe brand is aggravated by consumers improperly associating the

brand with unreliable products. But even worse, and far more significant, are the harms that

occur to users when these products contain defects that could cause damage to property and

injury. Plaintiffs had an engineer analyze several ofthe counterfeit products at issue in this

lawsuit and determined that each product examined contain defects, or critical aspects of design
                                                                                                'I


that are so at variance with genuine HP products, that they present a risk ofsevere harm.

V.       CAUSES OF ACTION


                                       FIRST CLAIM FOR RELIEF
              Federal Trademark Counterfeiting and Infringement; 15 U.S.C.§ 1114
                                           (On Behalf of HPDC)

         61.         HPDC incorporates the preceding paragraphs of this Complaint as if fully set

forth herein.


         62.         The HP Marks are valid, protectable trademarks that have been registered as

marks on the principal register in the United States Patent and Trademark Office.

         63.         HPDC is the exclusive licensee ofthe HP Marks.



^ Plaintiffs will make these reports available to Defendants, after entry of a protective order that
is sufficient to prevent the information therein from being misused by counterfeiter
manufacturers to blur the distinctions that HP relies upon to identify counterfeits.




6070.23\4199525V12                                    30
        64.         As described in detail above, Defendants have used and counterfeited the HP

Marks in connection with the marketing, promotion, and sale of their goods and services without

HPDC's consent, in a manner that is likely to cause, and that has actually caused, confusion

and/or mistake, or that has deceived members ofthe consuming public and/or the trade.

Defendants' counterfeiting and infnnging activities are likely to cause and are actually causing

confusion, mistake, and deception among members ofthe trade and the general consuming

public as to the origin, sponsorship, and quality of Defendants' infringing products, counterfeit

packaging, inferior warranty, and other related commercial activities.

        65.         Defendants' infringement of the HP Marks is willful.

        66.         HPDC has been, and continues to be, damaged by Defendants' infringement,

including by suffering irreparable harm through the diminution of trust and goodwill among HP

consumers and members ofthe general consuming public and the trade.

        67.         As a result of Defendants' infnngement of the HP Marks, HPDC is entitled to an

injunction, as set forth below, and an order of destruction of all of Defendants' infnnging

materials.


        68.         HPDC is entitled to an injunction against Defendants, as well as all monetary

relief and other remedies available under the Lanham Act, including but not limited to trebled

damages and/or actual profits, reasonable attorney's fees, costs and prejudgment interest, and/or

statutory damages.

                                   SECOND CLAIM FOR RELIEF
                             Federal Trademark Dilution; 15 U.S.C.§ 1125
                                        (On Behalf of HPDC)

         69.        HPDC incorporates the preceding paragraphs of this Complaint as if fully set

forth herein.




6070-23H199525V12                                   31
         70.         The HP Marks are famous trademarks within the meaning ofthe Anti-Dilution

Act, 15U.S.C. § 1125(c).

         71.         Defendants' use and counterfeiting of the HP Marks to identify products with

inferior quality and warranties, as alleged further above, has caused significant harm to HP's

brand and reputation.

         72.         Defendants' acts have diluted and will continue to dilute the distinctive nature of

the HP Marks through blurring and tamishment,in violation of 15 U.S.C. § 1125(c).

         73.         The distinctive nature and reputation ofthe HP Marks is extremely valuable, and

HPDC is suffering and will continue to suffer irreparable harm, blurring, and tamishment ofthe

HP Marks if Defendants' wrongful conduct is allowed to continue.

         74.         The dilution of the HP Marks will likely continue unless the Court orders

injunctive relief against Defendants.

         75.         HPDC is entitled to an injunction against Defendants, as well as all monetary

relief and other remedies available under the Lanham Act, including but not limited to trebled

damages and/or actual profits, reasonable attomey's fees, costs and prejudgment interest, and/or

statutory damages.

                                      THIRD CLAIM FOR RELIEF
                              Federal Unfair Competition; 15 U.S.C.§ 1125
                                         (On Behalf of HPDC)

         76.         Plaintiffs incorporate the preceding paragraphs of this Complaint as iffully set

forth herein.


         77.         The HP Marks are valid, protectable trademarks that have been registered as

marks on the principal register in the United States Patent and Trademark Office.

         78.         HPDC is the owner and registrant ofthe HP Marks.




6070-23\4199525vl2                                    32
         79.         HPDC and HP operate under and use the trade name "HP"in connection with

HP's products and services.

         80.         Defendants have made commercial use of and counterfeited the HP Marks and

HP's trade name.


         81.         Defendants' counterfeiting and infringing activities, and related false descriptions

and representations as to origin and quality oftheir product sales, are likely to cause, and are

actually causing, confusion, mistake, and/or deception among members ofthe consuming public

and members ofthe trade. These members ofthe consuming public and members ofthe trade

have been, and will continue to be, misled into believing that there is an affiliation, connection,

or association between Plaintiffs and Defendants, and/or have been, or will be, misled as to the

origin, sponsorship, or approval ofDefendants' inferior non-genuine batteries.

         82.         HPDC has not consented to Defendants' use ofthe HP Marks or HP trade name.

         83.         Defendants' unauthorized use ofthe HP Marks and HP trade name was willful.

         84.         Defendants' acts constitute false statements in connection with products and/or

services distributed in interstate commerce,in violation of Section 43(a) of the Lanham Act, 15

U.S.C. § 1125(a).

         85.         Defendants' acts have caused and are continuing to cause irreparable injury to

Plaintiffs' brand, goodwill, and reputation.

         86.         An award of monetary damages alone cannot fully compensate Plaintiffs for their

injuries and Plaintiffs lack an adequate remedy at law.

         87.         Plaintiffs are entitled to an injunction against Defendants, as well as all monetary

relief and other remedies available under the Lanham Act, including but not limited to trebled

damages and/or actual profits, reasonable attorney's fees, costs and prejudgment interest, and/or




6070-23\4199525vl2                                    33
statutory damages.

                                    FOURTH CLAIM FOR RELIEF
               New York Unfair Competition; N.Y. Gen. Bus. Law § 340(McKinney)
                                (On Behalf of HPDC and HP)

         88.         Plaintiffs incorporate the preceding paragraphs of this Complaint as iffully set

forth herein.


         89.         Defendants have engaged in unlawful and unfair business acts or practices by

committing the illegal acts and practices as alleged herein, all in an effort to gain an unfair

competitive advantage over HP.

         90.         Defendants' misconduct was unlawful because, as described herein, their

misconduct constitutes violations of numerous state and federal statutes, including but not

limited to N.Y. Gen. Bus. Law § 133, state false advertising laws such as N.Y. Gen. Bus. Law §§

392-b, 396 through 396-t, as well as the Lanham Act, 15 U.S.C. §§ 1114 and 1125, and the

Federal Trade Commission Act, 15 U.S.C. § 45. Further, their misconduct was unfair in that

Defendants' actions, as described herein, significantly threatened and/or harmed competition by

selling counterfeit batteries to undercut the legal market for genuine and authorized HP batteries.

         91.         These unlawful and unfair business acts and/or practices were committed pursuant

to Defendants' business marketing, promotional, and sales efforts in relation to the HP Marks.

         92.         As a direct and proximate result ofDefendants' unlawful and unfair business

practices. Plaintiffs have lost money and property, and have suffered irreparable injury to the HP

brand, business reputation, and goodwill. As such. Plaintiffs' remedy at law is not adequate to

compensate for the injuries inflicted by Defendants. Accordingly, Plaintiffs are entitled to

temporary, preliminary, and permanent injunctive relief against Defendants, in addition to

restitution in an amount to be proven at trial.




6070-23\4199525vl2                                   34
                                          PRAYER FOR RELIEF


         WHEREFORE,Plaintiffs respectfully pray that the Court enter judgment as follows:

              1. That each Defendant directly infnnged, diluted and counterfeited the HP Marks,

                     and engaged in unfair competition through use of their counterfeit and/or

                     infringing marks;

              2. That each Defendant's trademark infringement, counterfeiting, dilution and unfair

                     competition were knowing and willful and committed with bad faith and intent to

                     deceive and that this case is exceptional under 15 U.S.C. § 1117(a);

              3. That the Court enter an order enjoining and restraining each Defendant, and all

                     persons or entities acting as agents of, or in concert with each Defendant, during

                     the pendency of this action and thereafter perpetually, from infringing,

                     counterfeiting, or diluting the HP Marks in any way,including but not limited to

                     the sale of counterfeit"HP"branded products in the Defendant's inventory;

             4. That the Court enter an order impounding and delivering to HP for ultimate

                     destruction any infnnging and/or counterfeit"HP" branded products, packaging,

                     accessories, or other collateral in each Defendant's possession, custody, or

                     control;

              5. That the Court enter an order directing each Defendant to send a notice to any

                     customer who purchased any infnnging or counterfeit"HP" branded product from

                     any Defendant, informing the customer that the sale ofthe product violated

                     Federal trademark and counterfeiting laws, and that the selling Defendant will

                     refund the money paid by the consumer immediately upon request and return of

                     the product, with any such product returns going directly to Plaintiffs or their




6070-23\4l99525vl2                                    35
                     counsel for ultimate destruction at Defendants' expense;

              6. For economic damages, Plaintiffs pray:

                        a. That the Court enter an order requiring each Defendant to account to and

                            pay Plaintiffs for all profits and damages resulting from Defendants'

                            infringement, counterfeiting activities and unfair competition, and:

                                i. That Plaintiffs be awarded treble damages to the fullest extent

                                   available under the law;

                               ii. That Plaintiffs be awarded full restitution, and;

                               iii. That Plaintiffs be awarded costs of prosecuting this claim.

                        b. In the alternative to the economic damages described above. Plaintiffs

                            pray that they be awarded statutory damages firom each Defendant in the

                            amount oftwo million dollars ($2,000,000), which reflects the maximum

                            statutory damages for the willful infnngement of only one trademark on

                            one product.

                        c. That Plaintiffs be awarded prejudgment interest, to the fullest extent

                            allowed by law;

                        d. That Plaintiffs be awarded post-judgment interest;

                        e. That Plaintiffs be awarded reasonable attorneys' fees to the fullest extent

                            allowed by law;

              7. That Plaintiffs be awarded further injunctive and provisional remedies, as

                     appropriate; and.




6070-23\4199525vl2                                   36
             8. That Plaintiffs be granted any other such further relief as the Court deems just and

                     proper.


Dated: January^2020                                 RESPECTFULLY SUBMITTED,




                                                                ichtbaum>
                                                                            :OFT LLP
                                                    One Embarcadero Center, 22nd Floor
                                                    San Francisco, CA 94111
                                                    Telephone:(415)392-1960
                                                    Email: lfeuchtbaum@sideman.com

                                                    Counselfor Plaintiffs HP Inc. and Hewlett-
                                                    Packard Development Company, L.P.




6070-23\4199525vl2                                37
                                      JURY DEMAND

           Pursuant to Fed. R. Civ. Free. 38,Plaintiffs HP INC. and HEWLETT-PACKARD

DEVELOPMENT COMPANY,L.P. hereby demand a trial by a jury on all issues herein so

triable.




Dated: January       2020                       RESPECTFULLY SUBMTTED,




                                                                    LOFT LLP
                                                    Embarcadero (Sdnter, 22nd Floor
                                                San Francisco, CA 94111
                                                Telephone:(415)392-1960
                                                Email: lfeuchtbaum@sideman.com

                                               Counselfor Plaintiffs HP Inc. and Hewlett-
                                               Packard Development Company, L.P.




6070-23\4199525vl2                            38
